IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


                                                                          at      ^>—h
ABRAHAM CHAR,                                    No. 72160-7-1

                                                                              «   "VI!
                      Appellant,                 DIVISION ONE
       v.



AMERICAN SEAFOODS, INC.,                         UNPUBLISHED OPINION
                                                                          o

                      Respondent.                FILED: March 7, 2016


       Leach, J. — Abraham Char appeals the dismissal by summary judgment

of his lawsuit against American Seafoods Company LLC.1 Because Char failed

to present any evidence in opposition to American's amply supported summary

judgment motion, we affirm the trial court.

                                    Background

       Four different times Abraham Char suffered injuries while working on

American's vessels.    Each time he filed a claim and received maintenance and

cure until his treating doctors determined that he had reached maximum medical

improvement.

      On March 12, 2010, Char injured his neck while working aboard the F/T

Ocean Rover. This injury occurred while Char assisted independent contractors




      1 There is no company named "American Seafoods, Inc." The correct
name is "American Seafoods Company LLC."
No. 72160-7-1/2




aboard the ship who asked for his help. The task fell outside the scope of Char's

regular job duties as a fire watch aboard the vessel.

       The doctor who evaluated Char diagnosed him with neck contusion. Char

received treatment and physical therapy between March and May 2010, when he

was released to return to fishing without restrictions. When Char asked to see

another doctor, American sent him to an orthopedist, Dr. Peterson. Dr. Peterson

diagnosed him with a neck contusion or sprain and prescribed additional physical

therapy.   Dr. Peterson released Char back to work and wrote in his chart note

that he "expect[s] this will quiet down and he will not have any long term

sequelae from this."

      After Char's job aboard the F/T Ocean Rover ended on May 11, 2010, he

returned to his home in Virginia for more treatment. On May 20, 2010, he saw a

chiropractor, Dr. Brill, for his neck. Dr. Brill also diagnosed a neck sprain or

strain and recommended chiropractic treatment. Char received this treatment in

May and June 2010. On June 30, Char received an MRI (magnetic resonance

imaging), which was interpreted as normal. Dr. Brill released Char to return to

work without restrictions as of June 30, 2010, with no further treatment

prescribed.

      Char returned to work aboard the Ffi" American Dynasty. On September

16, 2010, he injured his back while lifting boxes during an offload. Char had

regularly been assigned the duty of offloading. The ship supervisors teach the

proper way to lift boxes during orientation. Char did not blame American for this
No. 72160-7-1/3




injury.    When Char reported the injury, American sent him to Dr. Smith for

evaluation.    Dr. Smith diagnosed a back strain but found Char fit for modified

work.     The doctor stated in his chart note that once the spasm settled down,

Char's symptoms should resolve.       Char was given a back brace to use and

directed to treat with ice and medication.


          On October 31, 2010, Char reported continuing back pain and American

sent him to the hospital.    His emergency room (ER) exam showed no muscle

spasm or tenderness, full range of motion, and no pain with motion. The ER

physician diagnosed him with a         back strain and recommended muscle

strengthening exercises and rest.

          Char returned to work on the F/T Amencan Dynasty. He then worked on

the F/T American Triumph, then on the F/T Northern Jaeger.          Char worked

aboard the F/T Northern Jaeger for the entire 2011 season, from January 6 to

April 8. He reported no problem with his back during this period.

          On April 14, 2011, Char requested a doctor's appointment for back and

knee pain.     He reported injuries to his knees sustained on October 15, 2010.

American again sent him to Dr. Peterson. Dr. Peterson found Char's range of

motion, neurologic exam, and back x-rays normal. He diagnosed a back sprain

and referred Char to physical therapy.       Dr. Peterson also evaluated Char's

knees. He diagnosed prepatellar bursitis of the left knee. Although he concluded

that this condition required no treatment, because Char was attending physical
No. 72160-7-1/4




therapy for his back, he prescribed it for Char's knees too. He released Char to

return to work without restriction.

       On August 3, 2011, Char returned to work on the F/T Northern Jaeger.

On September 29, 2011, at the end of a trip, he reported that he had developed

back pain during the trip. American sent Char to a clinic in Dutch Harbor, Alaska.

A clinic doctor diagnosed a back sprain and released Char to modified duty with

lifting restrictions. Rather than return Char to work, American returned him to

Seattle to be seen by Dr. Peterson. Dr. Peterson found a normal range of motion

and no objective sign of injury. He diagnosed a chronic back strain and noted in

his chart that he could offer no medical treatment that would improve or cure

Char's back condition.       He released Char to modified work with a lifting

restriction. Dr. Peterson saw Char again two weeks later and released him to

return to work without any restriction.

       Char requested a second opinion.          American sent Char to a second

orthopedist, Dr. Seligman. Dr. Seligman reported a normal exam and diagnosed

a back strain. He concluded that Char did not need any further diagnostic testing

or treatment. He released Char to work without any restriction.

       Char returned to Dr. Peterson on November 9, 2011. He again told Char

that there was no treatment for his back and that if he could not work on a fishing

boat without pain, he needed to look for other work.

       American paid for all known bills for Char's medical appointments and

treatment for the four different injuries he reported.
No. 72160-7-1/5




          Char filed this lawsuit against American, asserting claims for negligence,

unseaworthiness, and maintenance and cure.           American asked for summary

judgment and supported its request with declarations, medical records, Char's

deposition transcript, and other records.       Char did not submit any responsive

evidence. The trial court dismissed Char's lawsuit. He appeals.

                                       Analysis

          Char challenges the trial court's legal conclusions about American's

alleged negligence, the seaworthiness of its vessels, and his continued

entitlement to maintenance and cure.        American Seafood Company responds

that Char did not submit competent evidence to support an essential element of

each claim and that the record shows no genuine issues as to any material fact.

As a preliminary matter, American also challenges the sufficiency of Char's brief

to present any issue for review.

Issues Considered on Appellate Review

      The same rules of procedure that bind an attorney apply to a pro se

litigant.2 RAP 10.3 requires that an appellate brief supply "argument in support of

the issues presented for review, together with citations to legal authority and

references to relevant parts of the record."3 We do not consider conclusory




      2 Westberq v. All-Purpose Structures, Inc.. 86 Wn. App. 405, 411, 936
P.2d 1175(1997).
      3 RAP 10.3(a)(6); In re Estate of Lint, 135 Wn.2d 518, 532, 957 P.2d 755
(1998).


                                          -5-
No. 72160-7-1/6




arguments that are unsupported by citation to authority.4 But RAP 1.2(a) allows

an appellate court to exercise its discretion to consider cases and issues on their

merits despite one or more technical flaws in a litigant's compliance with the

Rules of Appellate Procedure.5 In a case "where the nature of the appeal is clear

and the relevant issues are argued in the body of the brief and citations are

supplied so that the court is not greatly inconvenienced and the respondent is not

prejudiced," the court should exercise its discretion to consider the merits of the

case or issue.6

          Char's pro se briefing does not include any assignments of error, legal

citations, or citations to any evidence in the record supporting his conclusory

arguments. But it does provide sufficient argument to allow American to identify

the issues and respond. Thus, exercising our RAP 1.2 discretion, we address

the merits of Char's appeal.

          However, when reviewing a summary judgment decision, this court only

considers evidence and issues called to the attention of the trial court.7    Char

makes the following arguments for the first time on appeal: (1) American did not

pay money promised to him on October 24, 2011; (2) American fired him before

his contract ended; (3) American discriminated against him based on his race; (4)

American owes him wages for the past four years based on his contract; and (5)


      4 Joy v. Dep't of Labor & Indus.. 170 Wn. App. 614, 629, 285 P.3d 187
(2012).
      5 State v. Olson, 126 Wn.2d 315, 323, 893 P.2d 629 (1995).
      6 Olson, 126Wn.2dat323.
      7 RAP 9.12.
No. 72160-7-1/7




American negligently caused his first back injury. In his reply brief, Char further

alleged that American pressured his doctors to declare he reached maximum

medical cure. Because Char did not properly raise these arguments in the trial

court, we decline to consider them.8

Standard of Review for Summary Judgment

       This court reviews a summary judgment order de novo.9                Summary

judgment is proper if, after viewing all of the pleadings, affidavits, and depositions

in the light most favorable to the nonmoving party, the record shows no genuine

issues as to any material fact and the moving party is entitled to judgment as a

matter of law.10

       The moving party bears the initial burden of showing an absence of any

genuine issue of material fact.11 Alternatively, a defendant can demonstrate that

the plaintiff lacks competent evidence to support an essential element of the

claim.12 Once the defendant meets this burden, the burden shifts to the plaintiff

"'to make a showing sufficient to establish the existence of an element essential

to that party's case, and on which that party will bear the burden of proof at


      8 RAP 9.12; see Cowiche Canyon Conservancy v. Boselv, 118Wn.2d 801,
809, 828 P.2d 549 (1992); Sourakli v. Kvriakos. Inc.. 144 Wn. App. 501, 509, 182
P.3d 985 (2008).
       9 Silverhawk, LLC v. KevBank Nat'l Ass'n. 165 Wn. App. 258, 264, 268
P.3d 958 (2011).
       10 CR 56(c); Lvbbert v. Grant County. 141 Wn.2d 29, 34, 1 P.3d 1124
(2000).
       11 Sevbold v. Neu, 105 Wn. App. 666, 677, 19 P.3d 1068 (2001).
       12 Sevbold, 105 Wn. App. at 676; Fisher v. Aldi Tire, Inc., 78 Wn. App.
902, 906, 902 P.2d 166 (1995); Young v. Key Pharm., Inc., 112 Wn.2d 216, 225,
770P.2d 182(1989).
No. 72160-7-1/8




trial.'"13     The plaintiff may not simply rely on the allegations in the existing

pleadings or on speculative and argumentative assertions that unresolved factual

issues remain.14 The plaintiff must respond with affidavits or other documents15

setting forth specific facts to show that a genuine issue exists requiring a trial.16

             Char alleged claims against American for negligence, unseaworthiness,

and for reinstatement of maintenance and cure.        Char contended that American

negligently caused his neck and knee injury that he sustained while he was

working on their ships and that the F/T American Dynasty was unseaworthy

when Char injured his knee while working on it. Char also alleged a continuing

entitlement to maintenance and cure for his injuries.

Negligence

             The elements of a negligence claim are duty, breach, notice, and

causation.17 The only difference between a common law negligence claim and a

negligence claim under the Jones Act18 asserted by Char is the standard for

causation. "The quantum of evidence necessary to support a finding of Jones

Act negligence is less than that required for common law negligence and even




         13 Young. 112 Wn.2d at 225 (guoting Celotex Corp. v. Catrett, 477 U.S.
317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)).
         14 Sevbold, 105 Wn. App. at 676; Seven Gables Corp. v. MGM/UA Entm't
Co., 106 Wn.2d 1, 13, 721 P.2d 1 (1986).
       15 CR 56(e).
       16 Sevbold, 105 Wn. App. at 676.
       17 Ribitzki v. Canmar Reading & Bates. Ltd. P'ship, 111 F.3d 658, 662 (9th
Cir. 1997).
       1846U.S.C. §30104.

                                           -8-
No. 72160-7-1/9




the slightest negligence is sufficient to sustain a finding of liability."19 Although

the duty to provide a safe ship is broad, "[tjhere must be some evidence from

which the trier of fact can infer that the owner either knew, or in the exercise of

due care, should have known of the unsafe condition."20

       Char contends that American negligently caused his injuries. The parties

agree that Char worked for American and that American owed him the duty of

providing a safe ship. But American submitted the only evidence showing the

causes of Char's injuries:      (1) Char's own negligence or (2) normal ship

movement. To defeat the summary judgment motion, Char needed to present

competent evidence showing that American's negligence caused his injuries.

Because he did not present any evidence to support this claim, the trial court

properly dismissed it.

Seaworthiness


       A shipowner has an absolute duty to maintain a seaworthy ship.21 This

means a ship is reasonably fit for its intended use.22 To establish a claim for

unseaworthiness, Char must show "(1) the warranty of seaworthiness extended

to him and his duties; (2) his injury was caused by a piece of the ship's



       19 Havens v. F/T Polar Mist, 996 F.2d 215, 218 (9th Cir. 1993) (internal
citation omitted).
       20 Havens, 996 F.2d at 218; see also Dempsev v. Mac Towing. Inc.. 876
F.2d 1538, 1543 (11th Cir. 1989); Perry v. Morgan Guar. Trust Co.. 528 F.2d
1378, 1379 (5th Cir. 1976).
       21 Mitchell v. Trawler Racer. Inc.. 362 U.S. 539, 549, 80 S. Ct. 926, 4 L.
Ed. 2d 941 (1960); Ribitzki. 111 F.3d at 664.
       22 Mitchell, 362 U.S. at 550; Ribitzki, 111 F.3d at 664.
No. 72160-7-1/10




equipment or an appurtenant appliance; (3) the equipment used was not

reasonably fit for its intended use; and (4) the unseaworthy condition proximately

caused his injuries."23 He can prove his claim without showing American's actual

or constructive knowledge of an unseaworthy condition.24

        Char contends that the F/T American Dynasty was not seaworthy because

he fell and injured his knees when he lost his balance due to an unanticipated

motion caused by it shifting in bad weather.           But American presented

uncontroverted evidence showing that the vessel operated in normal sea

conditions in moderate weather and was not slippery or otherwise unseaworthy.

Char did not provide any contrary evidence about the weather conditions or show

that the ship had faulty equipment. Therefore, the trial court properly dismissed

this claim.


Maintenance and Cure


        Finally, Char claims that American owes him additional maintenance and

cure because he has not achieved maximum recovery from his injuries.            A

"shipowner's duty to pay maintenance and cure is so broad that it arises

regardless of the shipowner's fault or negligence or the seaman's contributory

fault."25     If a shipowner decides to stop paying maintenance and cure to a

seaman based on its determination that the seaman has reached maximum cure,


        23 Ribitzki. 111 F.3d at 664.
        24 Mitchell, 362 U.S. at 549; Ribitzki, 111 F.3d at 664.
        25 Dean v. Fishing Co. of Alaska. Inc.. 177 Wn.2d 399, 408, 300 P.3d 815
(2013); Aguilar v. Standard Oil Co., 318 U.S. 724, 730-31, 63 S. Ct. 930, 87 L
Ed. 1107(1943).


                                        -10-
No. 72160-7-1/11




the seaman may seek to reinstate maintenance and cure.26 A shipowner who

refuses to reinstate maintenance and cure bears the burden of providing

unequivocal     evidence that the     seaman has reached maximum cure.27

'""Maximum medical cure" is reached when the seaman recovers from the injury,

the condition permanently stabilizes or cannot be improved further.'"28

         American provided uncontroverted evidence that Char's doctors had all

determined that Char needed no additional medical treatment they could provide

that would improve his condition before American stopped paying maintenance

and cure. Char did not submit any evidence contradicting the findings of these

physicians.     Without any contradicting evidence, the evidence provided by

American unequivocally showed that all physicians had released Char from

treatment to return to work.     Therefore, the trial court properly dismissed this

claim.




         26 Dean, 177 Wn.2d at 409-10.
         27 Dean, 177 Wn.2d at 410 (citing Johnson v. Marlin Drilling Co.. 893 F.2d
77, 79 (5th Cir. 1990)).
       28 Dean, 177 Wn.2d at 406 (quoting McMillan v. Tug Jane A. Bouchard.
885 F. Supp. 452, 459 (E.D.N.Y. 1995)).


                                        -11-
No. 72160-7-1/12




                                  Conclusion


       Char has not demonstrated the existence of any genuine issue of material

fact relevant to any of his claims.     Nor has he shown that the trial court

misapplied the law. Thus, we affirm.




WE CONCUR:




                                                  §!fcfcag / -




                                       -12-